Citation Nr: 1138033	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from July 3, 1975, to July 25, 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDING OF FACT

The Veteran's MS is related to active service.


CONCLUSION OF LAW

MS was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

The appellant seeks service connection for MS; he contends that he had symptoms of MS (leg cramps, weakness, and foot drop) prior to entering service and that he experienced these symptoms during service.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence (1) that the disability existed prior to service and (2) was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The service treatment records indicate that the Report of Medical History completed by the appellant in conjunction with his pre-induction examination that he had had cramps in his leg.  Physical examination on induction showed a deformity of the chest with scar and a scar on the right inguinal groin.  

Thus, as MS was not noted on entrance into service, the Veteran is entitled to the presumption of soundness. 

The next matter is whether there is clear and unmistakable evidence that MS pre-existed active service.  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2010).

The appellant's service treatment records indicate that one day after beginning basic training, he presented with complaints of severe chest pain.  A Medical Board noted that the appellant had had a herniorrhaphy at six months old, surgery to repair a deformed chest "Pectus-Carinatum" at 16 years old and surgery on his right knee at 17 years old.  The appellant was given a medical discharge.

The appellant has stated that he had symptoms of MS before, during, and after service.  The appellant is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and experience certain symptomatology.  In this case, the appellant has provided competent evidence of continuity of symptomatology, i.e., leg cramps, weakness, and foot drop. 

In February 2010, the appellant submitted a statement from Dr. R.M.W., his treating neurologist, indicating that the appellant was diagnosed with MS in the 1970s.

In April 2011, the Board requested an opinion as to whether there was clear and unmistakable evidence that MS existed prior to service; and if so, whether there was clear and unmistakable evidence that MS did not increase in severity beyond the natural progression of the disease during service; and if not, whether the Veteran's MS was related to the symptoms documented during the Veteran's active duty service.

In June 2011, the Board received the medical opinion of Dr. F.J.R., VA Neurologist.  The opinion states,

In a note from Dr. P[.]V[.], signed on 10/14/2009, in the History of Present Illness section, it was stated: "1970s possible MS attack and then progressively worse, secondary progressive MS diagnosed in 2004."  Dr. [P.]V[.] also stated that in 1975 the patient had left foot drop and cramps in both thighs, headaches, dropping things, weakness in hands, fatigue, numbness and tingling in left face, arm and leg in the early 80s and early 90s; the patient saw Dr. [R.M.W.] in 2004, who diagnosed MS.  Prior to MS the patient had been diagnosed with GBS (Guillain-Barre syndrome), peripheral neuropathy, stroke, left eye floaters and had other visual symptoms.  His exam showed an abnormal gait, requiring a walker, a left foot drop, along with other motor and sensory abnormalities.  Memory problems were also discussed in the notes.  Regarding treatments received Dr. [P.]V[.] mentioned in the note: IV steroids in 2006, Betaseron, Avonex, baclofen, tizanidine and gabapentin.  Other notes also mentioned methotrexate, oxybutinin, Elavil, fluoxetine, Provigil, Flexeril.  Diagnostic tests included a spinal tap in 2006 and more than one MRI of the brain.  The past medical history listed 11 problems, MS listed as number 1. ... 

I also reviewed several notes from Dr. R[.]M.W[.] ...who diagnosed the patient with MS in 2004. His notes were very descriptive of the patient's symptoms and signs, all of which are consistent with a diagnosis of relapsing-remitting MS, which later evolved into secondary progressive MS.  It would probably be redundant for me to list again the multiple neurological problems affecting the patient (hemiparesis, sensory loss, foot drop, gait impairment, etc.)  From Dr. [R.M.]W[.]'s notes it is also very clear that the course of the disease was progressive and the patient had significant disability from his disease.  Dr. [R.M.]W[.] mentioned multiple standard treatment options for MS patients, but he also mentioned some that are used only in severe forms of MS, like Tysabri.  In a note dated February 8, 2010, Dr. [R.M]W[.] stated: "[The Veteran] was diagnosed with multiple sclerosis in 1970s."  I wonder if he meant that the patient had MS symptoms that started in the 1970s (the diagnosis of MS was made in 2004 by Dr. [R.M]W[.] himself). 

In the records I also reviewed the letter from Dr. C[.]R[.], dated June 15, 2009, where he clarified that a previous statement was incorrect (MS since approximately 1991), and stated that the patient had "symptoms dating to the mid 1970s". 

Regarding the patient's active military duty, the records say that it was from July 3rd, 1975 to July 25th, 1975.

In a note dated 10/19/1974 it says, "cramps in leg before surgery on knee cartilage:  It also mentions a surgery for hernia at 10 months age, a surgery for chest deformity and "tumor on chest wall in 1970: (pectus carinatum).

The VA neurologist opined, 

It is as likely as not that the MS existed during the Veteran's military service.  The evidence that supports my statement is the letter from Dr. [R.M]W[.] regarding a diagnosis of MS in the 1970s (as I mentioned above I am assuming he meant symptoms of MS in the 1970s, not the diagnosis); and the note by Dr. [P.]V[.], where it is stated that the patient had a number of symptoms, which can occur in MS, in the 1970s, most important the history of a left foot drop and the mention of a possible MS attack at that time.  The second part of the question asks if MS was related to the Veteran's military service.  Regarding this part of the question there is no evidence for me to determine if it was related or not, but I concluded that it is at least as likely as not.

MS is a chronic neurological disease.  The fact is that this patient is currently affected by severe disability from his disease.  It is conceivable that he had neurological symptoms related to his MS for many years before he was diagnosed.  It is possible that initially he had relapsing-remitting MS, which later evolved into secondary progressive MS (not an uncommon situation). Is it possible that his symptoms in the 1970s were due to MS.  I believe it is possible, especially because his physicians stated this possibility in his medical records.

In June 2011, the appellant submitted a statement from Dr. R.M.W. which states, 

I am the treating neurologist for [the Veteran].  He has been diagnosed with multiple sclerosis.  I have attended him for this condition since 2004.  After reviewing his past history, including his pre-induction physical dated 01/19/1974 (copy attached), it is my medical opinion that [the Veteran] has had multiple sclerosis since the 1970s.  He indicated on his pre-induction health history form that he was positive for leg cramps.  This more than likely was one of his original MS symptoms dating back to the 1970[]s.  ...

The Board notes that there appears to be a difference of opinion among the medical professionals.  In deciding whether the Veteran's MS pre-existed service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that MS pre-existed service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Further, the VA neurologist indicated that it was at least as likely as not that MS existed during service, and that it was at least as likely as not that the appellant's MS is related to his active service.  

Thus, the Board finds that because the VA neurologist opined that the appellant's MS did not exist prior to service, existed during service, and was at least as likely as not related to service, service connection is established. 


ORDER

Entitlement to service connection for MS is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


